Fourth Court of Appeals
                                San Antonio, Texas
                                    November 22, 2022

                                   No. 04-22-00524-CV

              ROCKSPRINGS VAL VERDE WIND, LLC ("Rocksprings"),
                                Appellant

                                             v.

  JACKIE CASANOVA, RPA, CCA, in her capacity as the Chief Appraiser of the Val Verde
                         County Appraisal District,
                                 Appellee

               From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 34133
                        Honorable Roland Andrade, Judge Presiding

                                      ORDER
       The Court Reporter’s Notification of Late Record is NOTED. The reporter’s record is
due on December 26, 2022.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court